Case 3:17-cv-01704-KAD Document 42-1 Filed 12/04/18 Page 1 of 2

From: Mroz, Don [DMroz@Post.edu]
Sent: Monday, September 19, 2016 12:03 PM

To: Cassella, Lisa
Subject: FW: Faculty Outreach from MC Admissions

Follow Up Flag: Follow up
Flag Status: Flagged

See below

 

From: "Agvent, Christina" <cagvent@Post.edu>
Date: Monday, September 19, 2016 at 12:01 PM
To: "Mroz, Don" <DMroz@Post.edu>

Subject: RE: Faculty Outreach from MC Admissions

Hi Don,
| just wanted to let you know that | will be meeting with the Admissions team on Wednesday. | have an

excel spreadsheet of 450 names of high school guidance counselors, principals, teachers, and such from
both private and public schools right here in CT. | will be happy to provide it to Lisa. | can also provide
email or f2f introductions to the folks with which | am already working. Teamwork!!!

Happy Monday,

Christina

Christina Agvent| Director of the High School Academy

e. caqvent@Post.edu Post University
w. 203.596.8544 800 Country Club Rd.
f. 203.841.1158 Waterbury, CT 06723

toll free 800.345.2562

 

From: Mroz, Don
Sent: Monday, September 19, 2016 11:57 AM
Subject: Faculty Outreach from MC Admissions

Dear Colleagues,

Main Campus Admissions will be reaching out to high schools across CT to
secure presentations in front of high school students in their classrooms. We
need your help to get past the gatekeepers and boost our enrollment for
this Spring and next Fall!

CONFIDENTIAL DEF 010300
Subject to Court's Order
Case 3:17-cv-01704-KAD Document 42-1 Filed 12/04/18 Page 2 of 2

Our High School Representative team includes Lisa Cassella, Allison O’ Keefe,
Jordyn Woltmann, Matthew Costello, and Rachel Mongillo.

Next week we will be reaching out to all of our full time faculty members on
a personal basis (face to face) to gather Instructor contacts you may have in
school districts in CT. If you would rather email the information to Lisa
Cassella, Icassella@post.edu, you can feel free to do that as well.

This is a brand new initiative and will be even more successful if we can get

our foot in the door with the contacts that you provide.
All of your help is appreciated!

Don Mroz, Ph.D.| President

e. DMroz@Post.edu Post University
w. 203.596.4666 800 Country Club Rd.
f. 203.841.1191 Waterbury, CT 06723

toll free 800.345.2562
Follow me on Twitter @PostPrez

This communication, including attachments, may contain information that is privileged or confidential to Post
University. It constitutes non-public information intended to be conveyed only to the designated recipient(s). If you
believe that you are not the intended recipient and/or have received this communication in error please notify the
sender immediately by return e-mail and promptly delete this e-mail, including attachments without reading or
saving them in any manner. The unauthorized use, dissemination, distribution, or reproduction of this e-mail, is
prohibited and may be unlawful.

Don Mroz, Ph.D.| President

e. DMroz@Post.edu Post University
w. 203.596.4666 800 Country Club Rd.
f. 203.841.1191 Waterbury, CT 06723

toll free 800.345.2562
Follow me on Twitter @PostPrez

CONFIDENTIAL DEF 010301
Subject to Court's Order
